Citation Nr: 1728557	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance and/or housebound status.  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from May 1968 to June 1973.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, among other medals.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran resides on the island of St. Thomas in the United States Virgin Islands (USVI), which is in the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that in his appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in April 2013, but was deemed a no show.  To date, the Veteran has not requested that his hearing be rescheduled. Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  
38 C.F.R. § 20.702(d) (2016).  

In November 2014, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2016 supplemental statement of the case (SSOC).  

The issues of entitlement to service connection for a back injury and a breathing condition have been raised by the record in a statement made in the Veteran's June 2012 substantive appeal (VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran is not blind or nearly blind, a patient in a nursing home, in need of regular aid and attendance, or substantially confined to his dwelling and the immediate premises.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based on the need for aid and attendance or by reason of being permanently housebound are not satisfied.  
38 C.F.R. §§ 1502, 1521, 5107; 38 C.F.R. §§ 3.102, 3.351, 3.352 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Board finds that the December 2016 VA medical addendum opinion was adequate for the purposes of adjudication.  Accordingly, the duties to notify and assist are met.  

II.  Special Monthly Pension

The Veteran claims that he is entitled to SMP based on the need for aid and attendance or by reason of being housebound.  

An increased rate of pension in the form of SMP is provided at the rates set forth in 38 U.S.C.A. § 1521(d) and (e) when an otherwise eligible veteran is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. 
§ 1521(d)(e); 38 C.F.R. § 3.351(a).  
Entitlement to SMP by reason of need for aid and attendance will be established if the evidence shows one of the following: (1) the veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) the veteran is a patient in a nursing home because of mental or physical incapacity; or (3) the veteran has a factual need for aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

Entitlement to SMP at the housebound rate will be established if the veteran has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under 
38 C.F.R. § 4.17 (2016)), and has additional disability or disabilities ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or is permanently housebound by reason of disability or disabilities.  38 C.F.R. 
§ 3.151(d).  The "permanently housebound" requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The preponderance of the evidence shows that the criteria for SMP are not satisfied.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  He is not a patient in a nursing home.  

Probative evidence also shows that he does not have a factual need for aid and attendance.  A November 2010 VA aid and attendance or housebound examination report reflects that the Veteran sometimes cooks light and easy to prepare meals, and that he goes grocery shopping.  The Veteran also reported that he sometimes takes care of light house chores.  The examiner noted that the Veteran could protect himself from the hazards and dangers of the daily environment.  The examination report further noted that the Veteran was not bedridden or hospitalized, and could travel beyond his home.  He also did not have an attendant, and he came to the examination appointment by himself.  

In an August 2012 VA aid and attendance or housebound examination, the examiner noted that the Veteran reported that he was able to attend to his own toileting, hygiene, dressing and grooming, that he could feed himself, and that he prepared his own meals throughout the day.  The Veteran went out for short walks and sometimes did the grocery shopping.  The VA examiner found that the Veteran was able to perform all functions of self-care, and was not housebound or in need of aid and attendance.  Similar to the findings noted in the November 2010 VA examination report, the August 2012 examination report further noted that the Veteran was not bedridden or hospitalized, and could travel beyond his home.  Again, he also did not have an attendant, and he came to the examination appointment by himself.  The record does not indicate that the Veteran's disability picture has grown in severity since the August 2012 examination.  Therefore, the Board does not find that an additional VA examination is needed.  

In a December 2016 addendum opinion, the August 2012 VA examiner again concluded that the Veteran's conditions did not cause him to be housebound or in need of aid and attendance.  In accordance with the Board remand directives, the examiner noted that the claims file was reviewed, and indicated that the Veteran was able to do his grooming, toileting, dressing/undressing, take a bath, and even prepare light meals in August 2012, and there was no evidence in the record that reflected that the Veteran's disability picture had grown in severity since that time.  

In his June 2012 substantive appeal (VA Form 9), the Veteran stated that he is unable to go anywhere at times due to his nonservice connected disability.  While there may have been occasions when the Veteran remained in bed and/or housebound, the VA treatment records and examination reports do not show that the Veteran has generally been confined to his bed and/or house for several days each week, or that his condition actually requires that he remain in bed or in the house.  See 38 C.F.R. § 3.352. More probative evidence in the form of the VA examination reports and treatment records, which generally show a much higher level of functioning that has included helping with cleaning, cooking, and doing the groceries, outweighs this statement in terms of whether the Veteran is in need of aid and attendance.  

The Board finds that the VA examination findings are the most probative evidence of record.  These reports represent the informed conclusion of an objective medical professional based on examination of the Veteran and consideration of the Veteran's own statements regarding his functioning and activities of daily living.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find that a medical expert's opinion has more probative value than a lay opinion); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The most probative evidence of record does not show that the Veteran has been so helpless as to be in need of regular aid and attendance, nor does it show that the Veteran is substantially confined to his home and immediate premises.  Accordingly, the criteria for SMP based on need for aid and attendance, or by reason of being housebound are not satisfied.  See 38 C.F.R. §§ 3.151(c) and (d).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to SMP is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance and/or housebound status is denied.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


